DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 04/05/2022 has been entered. Claims 2, 5-6, 10-18, 20 have been amended, claims 1, 3-4, 7-9, 19 have been cancelled and new claims 21-31 have been added. Therefore, claims 2, 5-6, 10-18, 20-31 are now pending in the application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2, 5-6, 10, 11-13, 15-17, 20-22, and 25-26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harrison (US – 3,964,579).
As per claim 11, Harrison discloses Railway Brake Comprising:
a first wheel (7, Fig: 1) laterally spaced from a second wheel (Figure 1 showed half of the symmetrical structure and further Harrison discloses “The brake construction illustrated comprises a main casing 1 show here as of integral construction, therefore, as per figure 1, there are two sets of brakes and opposite to each other, so that it’s inherently second half has another wheel 7, Col: 2, Ln: 35-38, Fig: 1), wherein each of the first wheel and the second wheel includes an interior surface (wheel 7 has surfaces in both sides) an exterior surface (wheel 7 has surfaces in both sides) which are orthogonal to a rolling surface (Fig: 1) thereof, said method comprising:
operably engaging an actuator assembly (12, 13, 14, Fig: 1) of a braking system with a first brake member (2, Fig: 1) of the breaking system;
operably engaging a slack adjuster (there is provided an automatic slack-adjuster, best illustrated in Fig: 2, 6 and 7, Col: 3, Ln: 20-29) of the braking system with a second brake member of the braking system, wherein the slack adjuster is interposed between the actuator assembly and the second brake member (Figures 1 and 2 are half of symmetric structure so that, another slack adjuster is interposed between the actuator assembly and the second brake member), wherein the first brake member and the second brake member are laterally spaced a distance apart from one another (Fig: 1-2):
actuating each of the first brake member and the second brake member via the actuator assembly (Fig: 1-2);
applying a first brake pressure to the interior surface of the first wheel of the steel wheeled vehicle with the first brake member (via actuator 12, 13, 14, Fig: 1), and
applying a second brake pressure to the interior surface of the second wheel of the steel wheeled vehicle with the second brake member (via actuator 12, 13, 14, Fig: 1).

As per claim 12, Harrison discloses applying the first brake pressure to a flat wheel flange of the first wheel (Fig: 1), wherein the flat wheel flange comprises the interior surface of the first wheel (Fig: 1), via the brake member (2, Fig: 1), and applying the second brake pressure to a flat wheel flange of the second wheel, wherein the flat wheel flange of the second wheel comprises the interior surface of the second wheel (Fig: 1).

As per claim 13, Harrison discloses applying the first brake pressure, via a flat surface of the first brake member (2, Fig: 1), to the interior surface of the first wheel, wherein the interior surface of the first wheel is a flat surface (Col: 3, Ln: 12-16, Fig: 1): and
applying the second brake pressure, via a flat surface of the second brake member, to the interior surface of the second wheel, wherein the interior surface of the second wheel is a flat surface (another side of housing 1, Col: 3, Ln: 12-16, Fig: 1).

As per claim 15, Harrison discloses positioning the slack adjuster above a plane that is tangential to a bottommost point of an axle of the steel wheeled vehicle, wherein the axle extends between the first wheel and the second wheel (there is provided in automatic slack-adjuster, best illustrated in FIG. 2, 6, and 7, Col: 3, Ln: 20-29, and therefore, as per figure 1, there are two sets of brakes and opposite to each other, so that it’s inherently second half has another wheel 7, and another slack-adjuster).

As per claim 16, Harrison discloses setting, via the slack adjuster, an optimal distance between a brake surface of the first brake member and the interior surface of a wheel flange of the first wheel (there is provided in automatic slack-adjuster, best illustrated in FIG. 2, 6, and 7, Col: 3, Ln: 20-29, and therefore, as per figure 1, there are two sets of brakes and opposite to each other, so that it’s inherently second half has another wheel 7, and another slack-adjuster); and
setting, via the slack adjuster, an optimal distance between a brake surface of the second brake member and the interior surface of a wheel flange of the second wheel (there is provided in automatic slack-adjuster, best illustrated in FIG. 2, 6, and 7, Col: 3, Ln: 20-29, and therefore, as per figure 1, there are two sets of brakes and opposite to each other, so that it’s inherently second half has another wheel 7, and another slack-adjuster).

As per claim 17, Harrison discloses applying the first brake pressure and the second brake pressure, via the first brake member and the second brake member, respectively, to a flat surface of the respective first wheel and the second wheel in a substantially orthogonal direction relative to a direction of travel of the steel wheeled vehicle (2 is substantially orthogonal to wheel 7 [both left and right], therefore, orthogonal to a direction of travel of the wheel, Fig: 1).

As per claim 20, Harrison discloses positioning the first brake member (2, Fig: 1) below a top of the first wheel (7, Fig: 1); and
positioning the second brake member below a top of the second wheel (both side of the wheel are symmetrical).

As per claim 21, Harrison discloses Railway Brake comprising:
a first wheel (7, Fig: 1) laterally spaced from a second wheel (Figure 1 showed half of the symmetrical structure and further Harrison discloses “The brake construction illustrated comprises a main casing 1 show here as of integral construction, therefore, as per figure 1, there are two sets of brakes and opposite to each other, so that it’s inherently second half has another wheel 7, Col: 2, Ln: 35-38, Fig: 1), wherein each of the first wheel (wheel 7 has surfaces in both sides ) and the second wheel includes an interior surface and an exterior surface (wheel 7 has surfaces in both sides) which are orthogonal to a rolling surface thereof, said braking system comprising:
a first brake member (2, Fig: 2) adapted to apply a braking pressure to the interior surface of the first wheel (friction member 2, the outer end of which are thus applied to the inner, braking surface of the wheel, Col: 3, Ln: 12-16, Fig: 1):
a second brake member adapted to apply a braking pressure to the interior surface of the second wheel (same as first side), wherein the first brake member and the second brake member are laterally spaced a distance apart from one another (as per Fig: 1, both wheels are spaced a distance apart from one another);
an actuator assembly (12, 13, 14, Fig: 1); and
a slack adjuster (there is provided an automatic slack-adjuster, best illustrated in Fig: 2, 6 and 7, Col: 3, Ln: 20-29);
wherein the actuator assembly operably engages the first brake member (2, Fig: 1);
wherein the slack adjuster is interposed between the actuator assembly and the second brake member (Fig: 1 showed half of symmetrical structural therefore, other side also has slack adjuster), and the slack adjuster operably engages the second brake member (same as left side of Fig: 1), and
wherein the actuator assembly is operable to actuate both of the first brake member and the second brake member (via actuator 12, 13, 14, Fig: 1-2).

As per claim 2, Harrison discloses a brake surface provided on each of the first brake member and the second brake member (wheel 7 has surfaces in both sides, Fig: 1); wherein the brake surface is adapted to contact the interior surface of a wheel flange of the an associated one of the first wheel and the second wheel (friction member 2, the outer end of which are thus applied to the inner, braking surface of the wheel, Col: 3, Ln: 12-16, Fig: 1).

As per claim 5, Harrison discloses wherein the braking system is free of any physical contact with the exterior surface of the first wheel and further is free of any physical contact with the exterior surface of the second wheel (Fig: 1).

As per claim 6, Harrison discloses a brake surface provided on each of the first brake member and the second brake member; wherein the brake surface is substantially orthogonal to a direction of travel of an associated one of the first wheel and the second wheel (2 is substantially orthogonal to wheel 7, therefore, orthogonal to a direction of travel of the wheel, for both first and second brake member, Fig: 1).

As per claim 10, Harrison discloses wherein the steel wheeled vehicle is a bogie (The brake is readily adapted for mounting on standardized bogies, Col: 3, Ln: 6-68, Fig: 1).

As per claim 22, Harrison discloses wherein the slack adjuster is operable to change the distance between the first brake member and the second brake member (via adjuster screw 10 on both sides, Fig: 1-2).

As per claim 25, Harrison discloses wherein:
the first brake member (2, Fig: 1) presents an outer surface adapted to be oriented parallel to the interior surface of the first wheel (Fig: 1), and wherein a first brake pad is fixedly mounted on the outer surface of the first brake member (Fig: 4-5), and
the second brake member presents an outer surface adapted to be oriented parallel to the interior surface of the second wheel, and wherein a second brake pad is fixedly mounted on the outer surface of the second brake member ((Friction brake for railway vehicle, therefore, inherently disclose second set of steel wheel and rail).

As per claim 26, Harrison discloses wherein the slack adjuster is activated to selectively move a wheel-contacting surface of the first brake member one of towards and away from a wheel-contacting surface of the second brake member (Col: 2, Ln: 56 – Col: 3, Ln: 53, Fig: 1-2).3

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 14, 18, 23-24 and 29-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harrison (US – 3,964,579) as applied to claim 11 and 21 and further in view of Joseph (GB – 2183755 A) and Engelke Heiko (DE – 102012021382 A1).
As per claim 14, Harrison discloses all the structural elements of the claimed invention but fails to explicitly disclose positioning the actuator assembly above a plane that is tangential to a bottommost point of an axle of the steel wheeled vehicle, wherein the axle extends between the first wheel and the second wheel.
Joseph discloses Friction Braking Apparatus for a Railway Vehicle comprising:
positioning the actuator assembly (5, 6, Fig: 1) above a plane that is tangential to a bottommost point of an axle of the steel wheeled vehicle (3, Fig: 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the railway brakes of the Harrison to make the actuator assembly above a plane that is tangential to a bottommost point of an axle of the steel wheeled vehicle, wherein the axle extends between the first wheel and the second wheel as taught by Joseph in order to provide the braking pressure of the wheels may be balance by providing two operated braking unit.
Further, Harrison and Joseph both fail to explicitly disclose wherein the axle extends between the first wheel and the second wheel.
Engelke discloses Vehicle, in Particular Rail Vehicle, with Friction Brake and method for its Operation comprising:
the axle extends between the first wheel and the second wheel (Fig: 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the railway brakes of the Harrison to make the axle extends between the first wheel and the second wheel as taught by Engelke in order to provide simple structure and also provide homogeneous braking.

As per claim 18, Joseph further discloses applying the first brake pressure (Fig: 1) and the second brake pressure (Railway brake so that inherently disclose second brake), via the first brake member and the second brake member, respectively, to a flat surface of the respective first wheel and the second wheel between an end of a frame assembly of the steel wheeled vehicle and an axle proximate the end of the frame assembly (Fig: 1).

As per claim 23, Harrison discloses all the structural elements of the claimed invention but fails to explicitly disclose a first mounting bracket adapted to secure the first brake member to a frame of the steel wheeled vehicle, and
a second mounting bracket adapted to secure the second brake member to the frame of the steel wheeled vehicle.
Joseph discloses Friction braking Apparatus for a Railway Vehicle comprising:
a first mounting bracket (2A, 2B, Fig: 1) adapted to secure the first brake member to a frame of the steel wheeled vehicle (Fig: 1), and
a second mounting bracket adapted to secure the second brake member to the frame of the steel wheeled vehicle (Friction brake for railway vehicle, therefore, inherently disclose second set of steel wheel and rail).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the railway brakes of the Harrison to make the first mounting bracket adapted to secure the first brake member to a frame of the steel wheeled vehicle, and a second mounting bracket adapted to secure the second brake member to the frame of the steel wheeled vehicle as taught by Joseph in order to provide the braking pressure of the wheels may be balance by providing two operated braking unit.

As per claim 24, Joseph further discloses wherein the first brake member is pivotally engaged with the first mounting bracket (2A, 2B, Fig: 1) and the second brake member is pivotally engaged with the second mounting bracket ((Friction brake for railway vehicle, therefore, inherently disclose second set of steel wheel and rail).

As per claim 29, Harrison discloses Railway Brake Comprising:
a braking system for slowing or halting movement of the bogie along the pair of rails (Railway Brake, Title); wherein the braking system comprises.
a bogie for moving a steel wheeled vehicle along a pair of rails (The brake is readily adapted for mounting on standardized bogies, Col: 3, Ln: 6 -68, Fig: 1);
a first brake member (2, Fig: 1) for applying a braking pressure to the interior surface of the first wheel (7, Fig: 1):
a second brake member for applying a braking pressure to the interior surface of the second wheel (Figure 1 showed half of the symmetrical structure and further Harrison discloses “The brake construction illustrated comprises a main casing 1 show here as of integral construction, therefore, as per figure 1, there are two sets of brakes and opposite to each other, so that it’s inherently second half has another wheel 7, Col: 2, Ln: 35-38, Fig: 1),
an actuator assembly (12, 13, 14, Fig: 1) for activating the first brake member and the second brake member (Fig: 1); and
a slack adjuster (there is provided an automatic slack-adjuster, best illustrated in Fig: 2, 6 and 7, Col: 3, Ln: 20-29);
wherein the actuator assembly operably engages the first brake member (Fig: 1-2); wherein the slack adjuster is interposed between the actuator assembly and the second brake member (Figures 1 and 2 are half of symmetric structure so that, another slack adjuster is interposed between the actuator assembly and the second brake member),
wherein the slack adjustor operably engages the second brake member (another half of Fig: 1-2); and
wherein the slack adjuster is activated to change the distance between the first brake member and the second brake member (via adjuster screw 10 on both sides, Fig: 1-2).
Harrison discloses all the structural elements of the claimed invention but fails to explicitly disclose wherein the bogie includes:
a frame;
a first steel wheel having a rolling surface adapted to contact a first rail of the pair of rails, and an interior surface and exterior surface orthogonal to the rolling surface:
a second steel wheel having a rolling surface adapted to contact a second rail of the pair of rails, and an interior surface and exterior surface orthogonal to the rolling surface of the second steel wheel,
an axle extending between the interior surface of the first steel wheel and the interior surface of the second steel wheel, wherein the axle is mounted for rotation relative to the frame.
Joseph discloses Friction braking Apparatus for a Railway Vehicle comprising:
the bogie includes:
a frame (2A, 2B, Fig: 1);
a first steel wheel (1, Fig: 1) having a rolling surface adapted to contact a first rail of the pair of rails (12, Fig: 1), and an interior surface and exterior surface orthogonal to the rolling surface (Fig: 1):
a second steel wheel having a rolling surface adapted to contact a second rail of the pair of rails, and an interior surface and exterior surface orthogonal to the rolling surface of the second steel wheel (Friction brake for railway vehicle, therefore, inherently disclose second set of steel wheel and rail).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the railway brakes of the Harrison to make the frame, a first steel wheel having a rolling surface adapted to contact a first rail of the pair of rails, and an interior surface and exterior surface orthogonal to the rolling surface, a second steel wheel having a rolling surface adapted to contact a second rail of the pair of rails, and an interior surface and exterior surface orthogonal to the rolling surface of the second steel wheel, an axle extending between the interior surface of the first steel wheel and the interior surface of the second steel wheel, wherein the axle is mounted for rotation relative to the frame as taught by Joseph in order to provide the braking pressure of the wheels may be balance by providing two operated braking unit.
Further, Harrison and Joseph fails to explicitly disclose an axle extending between the interior surface of the first steel wheel and the interior surface of the second steel wheel, wherein the axle is mounted for rotation relative to the frame.
Engelke discloses Vehicle, in Particular Rail Vehicle, with Friction Brake and method for its Operation comprising:
an axle extending between the interior surface of the first steel wheel and the interior surface of the second steel wheel, wherein the axle is mounted for rotation relative to the frame (Fig: 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the railway brakes of the Harrison to make the axle extending between the interior surface of the first steel wheel and the interior surface of the second steel wheel, wherein the axle is mounted for rotation relative to the frame as taught by Engelke in order to provide simple structure and also provide homogeneous braking.

As per claim 30, Harrison discloses wherein each of the first brake member (2, Fig: 1), the second brake member (other side brake member 2, not shown), the actuator assembly (12, 13, 14, Fig: 1), and the slack adjuster (Fig: 1-2) is radially offset from the axle (Fig: 1)

As per claim 31, Harrison discloses wherein each of the first brake member (2, Fig: 1), the second brake member (other side brake member 2, not shown), the actuator assembly (12, 13, 14, Fig: 1), and the slack adjuster (Fig: 1-2) is mounted in a location vertically above a plane tangential with a bottommost point of the axle (Fig: 1).

Allowable Subject Matter
Claims 27 and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Prior art and teaching references fail to disclose wherein the actuator assembly includes a cylinder and a piston and wherein the slack adjuster is operably engaged with the piston (Claim 27) and wherein the slack adjuster is rotatable in one of a first direction and a second direction about an axis extending longitudinally along the piston (Claim 28).

Response to Arguments
Applicant's arguments filed 04/05/2022 have been fully considered but they are not persuasive.
In page 12-13 of REMARK, the applicant argued that “Applicant submit, however, that Harrison fails to disclose or suggest a braking system as recited in claim 21, namely, a braking system comprising a first brake member spaced a distance laterally from a second brake member, and actuator assembly is engaged with the first brake member, and a slack adjuster engaged with the second brake member, where the slack adjuster is interposed between the actuator assembly and the second brake member. Stated differently, in Applicant’s system the actuator assembly is interposed between the slack adjuster and the first brake member”.
In response to applicant’s arguments, the examiner respectfully disagrees. First Harrison invention is Railway Brake similar invention as instant application. Harrison discloses actuator (12, 13, 14, Fig: 1) and slack adjuster (Fig: 2) and both figures 1 and 2 showed half of the symmetrical structure. Harrison discloses as per figure 2, 6 and 7, comprising a pawl 13 carried by the actuator wedge, co-operating with the ratchet wheel 14 mounted on a spindle 15 (Col: 3, Ln: 17-29). As per figure 2, spindle 15 protrude both side of the wheel and showed only half of the symmetrical structure.
Therefore, Harrison disclose the braking system with a second brake member of the braking system, wherein the slack adjuster is interposed between the actuator assembly and the second brake member.
Therefore, rejection of independent claims 11 and newly amended independent claim 21 over Harrison is proper for the reason set forth above and maintained the rejection.
Claims 2, 5-6, 10, 11-13, 15-17, 20-22, and 25-26 depend directly or indirectly on claims 11 and 21 accordingly and are therefore, rejection over Harrison (US – 3,964,579) are proper for the reason set forth above and maintained the rejection.
Further, claims 14, 18, 23-24 also and depend directly or indirectly on claims 11 and 21 accordingly and are therefore, rejection over Harrison (US – 3,964,579) and further in view of Joseph (GB – 2183755 A) and Engelke Heiko (DE – 102012021382 A1) are proper for the reason set forth above and maintained the rejection.
New claims 29-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harrison (US – 3,964,579) as applied to claim 11 and 21 and further in view of Joseph (GB – 2183755 A) and Engelke Heiko (DE – 102012021382 A1).
Claims 27 and 28 are allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN M AUNG whose telephone number is (571)270-5792. The examiner can normally be reached 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAN M AUNG/Examiner, Art Unit 3657                                                                                                                                                                                                        
/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657